Citation Nr: 0200233	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  99-03 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment to the left knee, with patellectomy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA), Regional Office 
(RO).  The veteran timely completed an appeal.

A motion for advancement on the Board's docket was 
subsequently granted.  See
38 C.F.R. § 20.900(c) (2001).

In June 2001, the veteran and his spouse presented testimony 
at a personal hearing held by the undersigned Member of the 
Board at the local VARO.  A copy of the transcript of that 
hearing has been associated with the veteran's claims folder.

This claim was also developed on the matter of entitlement to 
an automobile and automotive adaptive equipment.  In an April 
2001 answer to an inquiry from the RO, the veteran withdrew 
his appeal of that matter.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the agency of 
original jurisdiction.

2.  The medical evidence of record reflects that the 
veteran's service-connected residuals of a shell fragment to 
the left knee, with patellectomy is primarily manifested by 
orthopedic and dermatological elements.

3.  The orthopedic element is primarily manifested by muscle 
atrophy and limitation of flexion of the left knee with x-ray 
evidence of early degenerative arthritis and retained 
metallic fragments.  He lacks 5 degrees of complete extension 
and has 135 degrees of flexion; he is not shown to have 
ligamentous instability or subluxation.

4.  The dermatological element is manifested by a U-shaped 
scar over the anterior portion of the left knee, which was 
noted to be extremely sensitive.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 20 
percent for residuals of a shell fragment to the left knee, 
with patellectomy are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 
5260, 5261 (2001).

2.  The schedular criteria for a separate 10 percent 
disability rating for a U-shaped scar over the anterior 
portion of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.20, Diagnostic Codes 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulatory changes have also been 
made in light of VCAA.  See Duty to Assist Regulations for 
VA, 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In this case, the RO has already 
obtained adequate VA joints/orthopedic examinations with 
regard to the nature and extent of the veteran's service-
connected residuals of a shell fragment to the left knee, 
with patellectomy.  Moreover, the veteran has been 
specifically apprised of the evidence considered in rating 
decisions, the statement of the case and supplemental 
statements of the case.  The veteran has also been afforded a 
personal hearing at the Board level.  Insofar as neither the 
veteran nor his accredited representative have indicated that 
there is any additional information that may be available or 
necessary to a decision on this claim, the Board finds that 
the Department has satisfied the duty to assist in the 
development of this claim.  See 38 U.S.C. § 5103A (West Supp. 
2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2001).  In 
addition, one must also consider whether or not there is any 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001).  See also DeLuca v. Brown, 
8 Vet. App. 202, at 204-206, 208 (1995).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In conjunction with the present appeal, the veteran was 
afforded joints/orthopedic examination on a VA fee-basis in 
April 1998.  The veteran reported that he fought in combat in 
Vietnam and was hit by fragments from a mortar shell.  The 
injuries were mainly to both lower extremities, though he 
also had injury to the left arm and buttock.  He had multiple 
foreign bodies throughout his lower extremities but mainly at 
both knees.  He presented for examination with complaints of 
bilateral knee pain and swelling.  He stated that he had 
difficulty with stairs and had discomfort with long periods 
of standing and walking.  On physical examination, it was 
noted that the veteran appeared in no acute distress.  
However, he demonstrated a slow deliberate gait and he used a 
cane for assistance.  Examination of the left knee showed 
prominent scarring from his multiple previous surgeries and 
his left patellectomy.  He had full range of motion from 0 
degrees of extension to 150 degrees of flexion.  There was no 
effusion or ligamentous instability.  X-rays of the left knee 
showed an absent patella with multiple metallic foreign 
bodies throughout the soft tissues around the left knee.  
There were no arthritic changes.  The diagnoses included 
multiple shrapnel foreign bodies of the left lower extremity 
and status post left knee patellectomy, status post four 
surgical procedures to left knee.

The veteran also submitted copies of treatment records 
developed by Cigna Healthcare of Ohio.  These records reflect 
that the veteran underwent outpatient surgery for purposes of 
removal of a metallic foreign body of the right knee in 
November 1996.  A June 1998 physician's statement reflects 
that the veteran has persistent and ongoing problems with his 
knees.  He showed signs of degenerative arthritis, and was 
status post patellectomy.  He had extensive scarring of his 
leg with pain related to scarring and probable peripheral 
neuromas.  The physician indicated that he discussed 
treatment alternatives with the veteran and recommended the 
use of nonsteroidal anti-inflammatory medications as 
necessary.

The veteran was also afforded VA joints examination in 
December 1998, at which time he complained that his left knee 
gives out when he goes down stairs and occasionally when 
walking on uneven ground.  He stated that he has aches and 
pain most of the time.  On physical examination, it was noted 
that the veteran walked with a short stance on the left  and 
with a cane in the right hand.  He had a considerable limp.  
The left knee was described as obviously deformed, with a 
huge, U-shaped scar over the left knee that measured 18-
centimeters in its totality.  The scar was extremely 
sensitive over the anterior portion of the knee.  The range 
of motion of the left knee lacked 5 degree of full extension, 
i.e. it went from 5-135 degrees.  There was no crepitation or 
fluid.  There was a bulging both medial and lateral 
inferiorly of the knee which appeared to be a very tender 
synovium.  Measurement of the left thigh, four inches above 
the patella, was 2 inches smaller in circumference as 
compared to the right thigh.  The medial and lateral 
collateral ligaments and the anterior collateral ligaments 
were secure in the left knee.  The veteran wore an elastic 
brace on the left knee.  The diagnostic impression, in 
pertinent part, was status post mortar shell with wounds of 
the left limb with residuals consisting of a severe arthritis 
of the left knee with no patella and an unstable dynamic 
joint.

The veteran also submitted a copy of a February 1999 
examination report developed by his private medical provider, 
Sports Medicine Grant.  The report reflects that, on physical 
examination, the veteran walked with a cane and limped 
significantly.  He has obvious atrophy of the left 
quadriceps, at least a 2 to 3 inch deficit at approximately 
5-inches above the knee.  The veteran had multiple well-
healed scars, some of which were hypertrophic,  He had an 
obvious defect in the area of the left patella.  He had good 
motion, with no obvious intra-articular effusion and no 
significant functional instability ligament stress testing.  
Neurocirculatory examination was normal.  Left knee X-rays 
showed multiple fragments on both sides and the absence of 
the left patella.  His joint space was fairly well preserved, 
and there were several missile fragments that appeared to be 
in the joint.  The diagnostic impressions were left knee 
instability secondary to previous missile injury and 
patellectomy and multiple indwelling soft tissue and intra-
articular loose bodies.

The veteran also underwent orthopedic examination on a VA 
fee-basis in January 2001.  It was reported that the veteran 
had no history of dislocations, subluxations or inflammatory 
arthritis.  On physical examination, the veteran had zero 
degrees of extension and was only able to flex his knee to 
approximately 10 degrees on active and passive range of 
motion.  On passive range of motion, it was felt as though 
motion was limited by muscle contraction.  The examiner 
indicated that he or she was unable to convince the veteran 
to allow the knee to go down any further; the veteran stated 
that that was as far as his knee would go.  As the veteran 
was leaving the clinic, however, the examiner noted that the 
veteran had at least 20 degrees of flexion with ambulatory 
gait.  This would be 10 degrees more than what the veteran 
exhibited on physical examination.  The examiner opined that 
the veteran was not completely forthright on his evaluation 
insofar as he could only provide 10 degrees of flexion on 
examination, although he easily walked with 20 degrees of 
flexion in the left knee upon exiting the clinic.  X-rays of 
the left knee showed that the veteran had multiple metallic 
foreign bodies in the knee.  It also showed some joint 
narrowing of the knee on x-ray, which was noted to be an 
early sign of degenerative arthritis.  The diagnoses were 
early degenerative arthritis in the left knee per x-ray, and 
multiple foreign bodies.

In June 2001, the veteran and his spouse presented at a 
personal hearing held by the undersigned Member of the Board 
at the local VARO.  The veteran stated that his service-
connected left knee disorder was essentially deteriorating, 
and requested that he be afforded an increased evaluation as 
well as a separate disability evaluation for his left knee 
scarring.  He noted that he encounters pain in his left knee 
about 24-hours a day.  He indicated that he takes pain 
medication, but has come to the conclusion that there is 
nothing that he can do about the situation.  He further 
indicated that his left knee locks up, and a lot of times it 
will give out.  He noted that he could be walking up or down 
his stairs, and his knee gives out---he stated that if he 
does not catch the rail, he tumbles down the stairs.  The 
veteran also stated that he could not even wear shorts up 
until he got married---he stated that he had psychological 
misgivings about the scars on his knees.  When he was 
working, he stated that he encountered fellow employees 
harassing him---he talked to his superiors and was placed in 
a position where most of his 8-hour work period would be out 
of the office.  In sum, the veteran noted that his primary 
problem is severe pain, locking up of the left knee and, 
sometime when he is walking, the left knee gives out.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  It is noteworthy that 
the pyramiding of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59.  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 1991).

Diagnostic Code 5003 (degenerative arthritis) provides that 
compensation may be awarded under three circumstances: (1) 
when limitation of motion meets the schedular criteria for 
the joint(s) affected and is objectively confirmed, such as 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2) when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is x-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).

38 C.F.R. § 4.59 notes that crepitation on flexion identifies 
diseased points of contact, and together with Diagnostic Code 
5003 deems painful motion from x-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks, 8 Vet. App. at 420-21 (1995) (citations omitted).

Under 38 C.F.R. §§ 4.40 and 4.45 (2001), functional loss of 
joints, arthritic or otherwise, may be due either to pain on 
use or limitation of motion and in either event warrants at 
least the minimum rating; however, it must be supported by 
adequate pathology and evidenced by visible behavior on 
motion, because ratings based on limited motion do not ipso 
facto include or subsume the other rating factors in §§ 4.40 
and 4.45, e.g., pain, functional loss, fatigability, and 
weakness.  For the purposes of rating disability from 
arthritis, the knee is considered to be a major joint.  
38 C.F.R. § 4.45(f) (2001).

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (2001), because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint.  
Schafrath, Hicks and DeLuca, supra.  In other words, when 
rating for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.

The VA Schedule for Rating Disabilities (hereinafter "the 
Rating Schedule") provides that the range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2001).

Slight impairment of either knee, with recurrent subluxation 
or lateral instability, warrants a 10 percent disability.  A 
20 percent disability evaluation requires moderate 
impairment.  A 30 percent disability evaluation requires 
severe impairment.  38 C.F.R. Part 4, Diagnostic Code 5257 
(2001).

A 20 percent evaluation may also be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
Part 4, Diagnostic Code 5258 (2001).

Limitation of motion of either knee would be rated under 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  Diagnostic Code 5260 provides for a 
noncompensable evaluation if flexion is limited to 60 
degrees.  A 10 percent evaluation applies where flexion is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees, and a 30 percent evaluation 
requires flexion limited to 15 degrees.  Diagnostic Code 5261 
provides for a noncompensable evaluation for extension 
limited to 5 degrees, and for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2001).

According to 38 C.F.R. Part 4, Diagnostic Code 7805 (2001), 
scars are to be rated based upon the limitation of function 
of the affected part.  In the case of superficial scars a 10 
percent disability evaluation is warranted for those that are 
poorly nourished with repeated ulceration, 38 C.F.R. Part 4, 
Code 7803 (2001), or which are tender and painful on 
objective demonstration, 38 C.F.R. Part 4, Code 7804 (2001).

The words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2001).  Terminology such as 
"slight," "moderate" and "severe" used by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 
C.F.R. § 3.102 (2001); and Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  As alluded to above, the CAVC has held that a 
disability can be assigned a separate disability evaluation 
under different diagnostic codes, providing that the 
symptomatology so rated is not duplicative or overlapping.  
See Esteban, supra.  In the instant case, the veteran's 
service-connected left knee disability now includes 
orthopedic and dermatologic elements.  Where, as here, the 
disabilities are distinct, the veteran is entitled to combine 
the ratings for different disabilities pursuant to 38 C.F.R. 
§ 4.25 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

As a preliminary matter, the Board notes that the veteran's 
service-connected residuals of a shell fragment to the left 
knee, with patellectomy is more aptly rated under the 
Diagnostic Codes for limitation of motion.  Although the 
veteran's left knee disorder has historically been rated 
under Diagnostic Code 5257, the various VA and private 
treatment reports of record have indicated that there is no 
clinical evidence of intra-articular effusion or ligamentous 
instability.  There was no instability of the joint on 
examination in April 1998.  The December 1998 examination 
report noted a diagnostic impression of an unstable dynamic 
joint, but the left knee ligaments were secure on 
examination.  No significant functional instability was found 
on the February 1999 examination, though diagnostic 
impressions included left knee instability.  The January 2001 
examination report noted no significant history of 
subluxations or dislocations.  While the veteran has 
otherwise indicated that his left knee locks up and gives out 
on him, the medical evidence of record does not support his 
contentions.  The diagnostic impressions of instability are 
not supported by objective evidence of instability or 
subluxation and a separate rating for instability and 
subluxation of the left knee is not warranted.  

The Board finds that the service-connected left knee 
disability would be more accurately evaluated for 
degenerative arthritis with limitation of motion.  Indeed, 
the medical record reflects that the veteran has been seen on 
occasion with x-ray evidence of degenerative arthritis with 
retained metallic bodies, as well as atrophy of the left 
quadriceps and limitation of left knee motion.  The left knee 
had full range of motion in April 1998 and "good motion" on 
testing in February 1999.  However, he lacked 5 degrees of 
extension and flexion was limited to 135 degrees in December 
1998.  On recent VA fee-basis examination in January 2001, 
the exhibited loss of flexion was severe (only 10 degrees was 
accomplished).  However, the examiner noted that greater 
flexion was noted when he was walking and opined that the 
veteran was "not completely forthright" on his evaluation.  
Since the range of motion findings were not consistent with 
other findings and the examiner opined that they were not 
reliable, the Board finds that the January 2001 examination 
report is of less probative value than the earlier findings.  
While functional loss is demonstrated by the atrophy and 
limitation of motion in the left knee, a rating greater than 
20 percent under Diagnostic Code 5003-5260 is not warranted.

In sum, it is the finding of the Board that, instead of the 
currently assigned 20 percent rating under DC 5257, the 
veteran should be assigned a 20 percent evaluation for 
degenerative arthritis with limitation of flexion under 
Diagnostic Code 5003-5260.  Since the veteran does not 
exhibit recurrent subluxation or lateral instability, a 
rating under DC 5257 is not for application.

The veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent disability evaluation. Consequently, the 
diagnostic codes and general rating criteria (38 C.F.R. §§ 
4.40, 4.45 and 4.59) pertaining to pain and additional 
functional limitation imposed during flare-ups have already 
been accounted for in the assignment of the current rating.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); cf. DeLuca, 
supra.  Moreover, although the Board is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
Board finds that the 20 percent rating assigned for the 
orthopedic element of the veteran's left knee disability 
adequately compensates him for the level of his complaints of 
pain.

In regards to the dermatologic element of the veteran's 
service-connected left knee disorder, it is the finding of 
the Board that the huge, extremely sensitive, U-shaped scar, 
measuring 18-centimeters, over the anterior portion of the 
knee diagnosed by the December 1998 VA examiner, approximates 
a separate 10 percent evaluation for a superficial, tender 
and painful scar.  38 C.F.R. Part 4, Diagnostic Code 7804 
(2001).  While the veteran has essentially described the scar 
as being disfiguring, the Board notes that it is located on 
an unexposed part of the body and there is no clinical 
evidence of exfoliation, exudation, ulceration or itching as 
to consider a disability rating in excess of 10 percent under 
Diagnostic Codes 7800 (disfiguring scars of the head, face a 
neck) and 7806 (eczema).

In reaching above-mentioned determinations, the Board has 
considered all relevant evidence of record, including 
treatment records, and statements from the veteran not 
specifically discussed above.  See Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000) (citing Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

It should also be emphasized that the Board has considered 
the diagnoses and clinical findings rendered on the most 
recent examinations and the veteran's medical history, 
described in detail above, and has rated the veteran's 
disability on the overall evidence of record.  While the 
veteran contends that his left knee disorders are far more 
disabling, he is not shown to be qualified to render medical 
diagnoses or opinions.  Hence, his views as to the complaints 
and/or the extent of service-connected left knee disorders is 
specifically outweighed by the medical evidence of record 
cited above.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In addition, application of the extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2001).  
There is no objective evidence that the veteran's service-
connected orthopedic and dermatological disabilities present 
such exceptional or unusual disability pictures, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the 


above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

A disability rating greater than 20 percent for residuals of 
a shell fragment to the left knee, with patellectomy, is 
denied.  

A separate 10 percent disability rating for left knee 
scarring is granted, subject to regulations governing the 
payment of monetary awards.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

